Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-173455 PROSPECTUS SUPPLEMENT NO. 1 (TO PROSPECTUS DATED May 12, 2011 as updated and supplemented by Post-Effective Amendment No. 1 dated February 3, 2012) GREEN EARTH TECHNOLOGIES, INC. 24,648,600 Shares of Common Stock, Par Value $0.001 Per Share The prospectus, dated May 12, 2011, as updated and supplemented by Post-Effective Amendment No. 1, dated February 3, 2012 (the “Prospectus”), and this Prospectus Supplement No.1 relate to the offer and resale from time to time of up to 24,648,600shares of our common stock, par value $.001 per share, by selling stockholders.Up to 21,148,600 shares will be offered by Lincoln Park Capital Fund, LLC (“LPC”) and up to 3,500,000 shares will be offered by or on behalf of Mathew Zuckerman, Intermountain Marketing & Finance, Inc., Treya, Inc. and Lora Jakobsen, trustee of the Mathew Mark Zuckerman Trust (collectively, the “Zuckerman Parties”).We will not receive any of the proceeds from the sale of the shares of our common stock being sold by Cardinal Health. Recent Developments This Prospectus Supplement No.1 is being filed to update and supplement the information in the Prospectus with the information contained in our Quarterly Report on Form 10-Q for the three and six month periods ended December31, 2011 filed with the Securities and Exchange Commission on February13, 2012 (the “Quarterly Report”).Accordingly, we have attached the Quarterly Report to this Prospectus Supplement. Any statement contained in the Prospectus shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement modifies or supersedes such statement.Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus. In reviewing this Prospectus Supplement, you should carefully consider the matters described under the caption “Risk Factors” beginning on page4 of the Prospectus. Neither the U.S.Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this Prospectus Supplement is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus Supplement does not constitute an offer to sell or the solicitation of an offer to buy any securities. The date of this Prospectus Supplement isFebruary 14, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: DECEMBER 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive offices) (877) 438-4761 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of February 13, 2012, the issuer had a total of 151,966,122 shares of common stock, $0.001 par value, outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at December 31, 2011 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2011 and 2010 4 Condensed Consolidated Statement of Stockholders’ Deficit for the Six Months Ended December 31, 2010 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES 25 2 PART I. FINANCIAL INFORMATION GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) December 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance of $75 and $80 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net 62 57 Intangibles, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable Accounts payable, related parties Accrued expenses Accrued expenses, related parties 61 Deferred revenue, related party Notes payable, related party Derivative liability - Total current liabilities Secured convertible debentures, net of debt discount 63 - Total Liabilities Commitments and contingencies Stockholders’ deficit Common stock, $0.001 par value, 300,000,000 shares authorized, 151,966,122 and 150,042,965 shares issued and outstanding, as of December 31, 2011 and June 30, 2011 Additional paid-in capital Common stock subscription 80 - Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See notes to consolidated financial statements. 3 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three Months Ended December 31, Six Months Ended December 31, Net sales $ Operating expense: Cost of sales (exclusive of depreciation and amortization) Selling, general and administrative expenses Stock-based compensation Depreciation and amortization 52 99 Loss from operations ) Other income (expense): Legal and settlement income (charges) - ) ) Change in revaluation of derivatives ) - ) - Loss on issuance of convertible debt ) - ) - Interest expense, net ) (2
